        Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 1 of 9
                                      Brian S. Cousin                                                           Dentons US LLP
                                      Partner                                                        1221 Avenue of the Americas
                                                                                                       New York, NY 10020-1089
                                      brian.cousin@dentons.com                                                     United States
                                      D   +1 212 398 5776
                                                                                                                   dentons.com




Via ECF                                                                                                     April 22, 2019

Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:          Lek Securities Corporation, et al. v. Louis, et al.
                     Case 1:19-cv-02142-RMB-BCM

Dear Judge Berman:

          Pursuant to the Court’s April 9, 2019 Order (ECF No. 57), plaintiffs Lek Securities Corp.

(“LSC”) and ROX Systems, Inc. (“ROX”) (together, “Plaintiffs”), by their attorneys Dentons US LLP

and Tannenbaum Helpern Syracuse & Hirschtritt LLP, respectfully submit this letter brief in opposition

to Defendants’ letter brief in support of their argument that this Court lacks federal subject matter

jurisdiction (ECF No. 69) (“Letter Brief”).1 As set forth below, none of the factual or legal arguments

made by Defendants undermines this Court’s subjective matter jurisdiction. Indeed, despite this

Court’s explicit directive, Defendants have simply rehashed their previous arguments regarding subject

matter jurisdiction and have failed to cite any “persuasive authority” and/or authority that is “on point.”

ECF No. 57.

                                                        ARGUMENT

         In the Complaint in this action, Plaintiffs have more than adequately pled a basis for federal

subject matter jurisdiction through their allegations under both (a) Count I, the Defend Trade Secrets



1
 Throughout this letter brief, the various Volant entity defendants will be referred to as “Volant” and defendants
Nicolas Louis (“Louis”) and Jonathan Fowler (“Fowler”) will be referred to together as the “Individual Defendants.” All
of the defendants will be referred to collectively as the “Defendants.”

Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► Maclay Murray & Spens ►
Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ► Lopez Velarde ► Rodyk ► Boekel ► OPF Partners ► 大成
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 2 of 9
                                    Honorable Richard M. Berman                                             dentons.com
                                    April 22, 2019
                                    Page 2




Act (“DTSA”), 18 U.S.C. § 1836, et seq., and (b) Count II, the Copyright Act, 17 U.S.C. § 412, et

seq. “In considering a motion to dismiss for lack of subject matter jurisdiction, the court must

assume the truth of material facts alleged in the complaint.” Sullivan v. Duncan, No. 13-CV-1640

(SAS), 2015 WL 4393316, at *2 (S.D.N.Y. July 17, 2015).2 Where facts are well-pled, the court

should determine whether they plausibly give rise to an entitlement of relief. Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). Here, the

Court should find that Plaintiffs easily satisfy this “modest” requirement. Iqbal, 556 U.S. at 679.

         A. The Cases Cited by Defendants in Their Applicable Law Section
            Are Clearly Distinguishable.

          Defendants’ misplaced reliance on the case law cited in their “Applicable Law” section

does nothing more than expose the weakness of their argument. Each of the cases cited by

Defendants on pages 1-2 of the Letter Brief is readily distinguishable from the case at bar.                     In

Sullivan, for example, the plaintiff first relied upon diversity jurisdiction in an attempt to secure

federal jurisdiction. 2015 WL 4393316, at *3. Only after that strategy proved unsuccessful did

plaintiff add, in an amended complaint, a claim for copyright infringement which claim the court

dismissed because the plaintiff had failed to satisfy the statutory registration prerequisite to asserting

the claim. Id. Unlike the plaintiff in Sullivan, in the present case, ROX has both alleged and has, in

fact, satisfied the statutory registration prerequisite to asserting a claim under the federal Copyright

Act. Similarly, in Williams v. Long Beach Mortgage Co., No. 15-CV-5952 (KMK), 2016 WL

5720810, at *5-6 (S.D.N.Y. Sept. 30, 2016), the plaintiff again first asserted diversity jurisdiction as a

basis for jurisdiction and, once that strategy failed, relied upon a “patently meritless” federal civil



2
  In granting the temporary restraining order (“TRO”) in this matter, the Court recognized that the standard at the
TRO stage regarding a jurisdictional challenge requires only that the federal claim be colorable to permit the Court
to assume jurisdiction over the subject matter of the case. Savoie v. Merchants Bank, 84 F.3d 52, 57 (2d Cir. 1996)
(citing Bell v. Hood, 327 U.S. 678, 682-83 (1946)). Plaintiffs draft this opposition letter brief under the assumption
that the Court is now asking the parties whether the Court in fact has subject matter jurisdiction.
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 3 of 9
                                 Honorable Richard M. Berman                                        dentons.com
                                 April 22, 2019
                                 Page 3




rights claim which failed to allege necessary state actors, discriminatory animus, or even a basis for a

private right of action, all in a transparent attempt to secure federal jurisdiction. Finally, in Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1191 (2d Cir. 1996), the Second Circuit expressly

found that the district court erred in concluding that it did not have federal subject matter jurisdiction

over plaintiff’s ERISA claim. Id. As the Second Circuit recognized in Nowak, the defendant’s

argument in that case was based on a failure to satisfy prerequisites because of a “break-in-service”

policy and did not address the factual basis of the pleadings. Id. at 1190.

         Based on these cases and the facts alleged in the Complaint, Defendants cannot credibly

claim, as they must, that Plaintiffs’ federal claims are “so plainly insubstantial as to be devoid of any

merits and thus [do] not present[] any issue worthy of adjudication.” Nowak, 81 F.3d at 1189.

        B. Plaintiffs Have More Than Adequately Pled A DTSA Claim.

        Plaintiffs’ claim under the DTSA is more than adequately pled, despite Defendants’ contentions

otherwise. Letter Brief at 3-5. Plaintiffs described the Defendants’ scheme to misappropriate Plaintiffs’

trade secrets for Volant’s benefit throughout the Complaint, and then incorporated each paragraph by

reference into the DTSA count. ECF No. 1, ¶¶ 164-179. Further, as this Court has already noted (3/8/19

Court Tr. 30:5 - 34:6), Plaintiffs allege in paragraphs 165, 166, and 173 of their Complaint that Volant

misappropriated Plaintiffs’ trade secrets.

        As distinguished from every case Defendants cite in their Letter Brief, Plaintiffs have

affirmatively established subject matter jurisdiction through their factual allegations contained in the

Complaint which relate to and support the federal DTSA claim. Namely, here the Individual Defendants

are alleged, among other things, to have been (i) directly involved in writing and developing computer

source code and other technology for Plaintiffs’ highly valued and closely guarded proprietary trade

secret information relating to clearing technology (ECF No. 1, ¶¶ 1, 7-9; 31-33; 52-61; 66-78; 81-85); (ii)

scheming to misappropriate that trade secret technology through “Operation Secret Octopus” and, in the
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 4 of 9
                                 Honorable Richard M. Berman                                         dentons.com
                                 April 22, 2019
                                 Page 4




case of Louis, saving on his company computer the source code and then wiping his company laptop

before retuning it (id., ¶¶ 1-3; 111-136; 149); (iii) communicating directly with the most senior officers at

LSC while employed there and working closely with them to develop the technology at issue in this case

(id., ¶¶ 105-110); (iv) highly compensated senior level employees at LSC (id., ¶ 107); (v) long-time

employees at LSC who received all of their clearing technology know-how and training solely while

employed by Plaintiffs (id., ¶¶ 86-87; 94); (vi) planning to join and in fact joining Volant with the

intention and purpose of developing clearing technology at Volant so as to directly compete with

Plaintiffs (id., ¶¶ 4, 10); and (vii) under a non-compete and confidentiality obligation owed to Plaintiffs

(id., ¶¶ 86-104; see generally id., ¶¶ 164-179).

        Significantly, Defendants largely ignore these Complaint allegations in arguing that this Court

lacks subject matter jurisdiction. Rather than addressing the factual allegations contained in the

Complaint and making the argument that those allegations do not adequately plead a claim under the

DTSA (which is the standard they need to but cannot meet), Defendants instead make three arguments

relating largely to the form of the pleadings, none of which is new. First, Defendants assert that Plaintiffs’

allegations “upon information and belief” are insufficient as a matter of law. Letter Brief at 3, 5-7.

Second, Defendants maintain that Plaintiffs impermissibly rely upon group pleading. Id. at 4. Finally,

Defendants contend that Plaintiffs’ allegations concerning inevitable disclosure are inconsistent with the

DTSA and therefore must be disregarded by this Court. Id. at 4-5. As explained below, each of those

three arguments is incorrect.

        First, under controlling Second Circuit precedent, pleading “upon information and belief” is

legally sufficient. The Iqbal/Twombly plausibility standard does not prevent a plaintiff from

“pleading facts alleged ‘upon information and belief.’” Arista Records, LLC v. Doe 3, 604 F.3d

110, 120 (2d Cir. 2010). Indeed, the Second Circuit has expressly held that allegations made “on

information and belief” satisfy the Twombly standard where, as here, the facts pled are
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 5 of 9
                                 Honorable Richard M. Berman                                         dentons.com
                                 April 22, 2019
                                 Page 5




“peculiarly within the possession and control of the defendant . . . or where the belief is based on

factual information that makes the inference of culpability plausible.” Id.; Haley v. Teachers Ins.

& Annuity Ass'n of Am., No. 17-CV-855 (JPO), 2019 WL 1382648, at *13 (S.D.N.Y. Mar. 27,

2019). In the presence case the allegations state that there was a non-compete (ECF No. 1, ¶¶

88-100), that Volant knew there was a non-compete (id., ¶¶ 157-160; 223), and that Volant

nevertheless hired the Individual Defendants to perform the same job. Id., ¶¶ 158-160; 224.

Moreover, there is no heightened pleading requirement for actions brought under the DTSA.

Tesla Wall Sys., LLC v. Related Companies, L.P., No. 17-CV-5966 (JSR), 2017 WL 6507110, at

*9–10 (S.D.N.Y. Dec. 18, 2017) (citing Chubb Ina Holdings Inc. v. Chang, No. CV 16-2354-

BRM-DEA, 2017 WL 499682, at *9 (D.N.J. Feb. 7, 2017)).

        Defendants incorrectly assert that, in order to state a claim under the DTSA, Plaintiffs are

required to plead with specificity which source code and trade secrets the Individual Defendants

have accessed or used for Volant’s benefit after their employment with Plaintiffs ended. Letter

Brief at 5. This is not the law, especially where, as here, the Plaintiffs cannot be expected to

know the precise details of the Defendants’ violations without the benefit of discovery. Boykin

v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008) (citing 5 Charles Alan Wright & Arthur R. Miller,

Fed. Prac. and Proc. § 1224 (3d ed. 2004)). Rather, under Second Circuit precedent, Volant

cannot use the fact that these details are peculiarly within Defendants’ possession as a basis to

avoid jurisdiction. Under these circumstances, pleading upon information and belief is justified

and sufficient. Id.

        Second, Defendants’ contention that Plaintiffs impermissibly rely upon group pleading

must also fail. Letter Brief at 4. To satisfy the notice-pleading requirements of Fed. R. Civ. P. 8(a),

the Complaint need only “distinguish between the defendants or plead the allegations with sufficient

specificity so that each individual defendant is on notice of the particular claims asserted against it and the
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 6 of 9
                                   Honorable Richard M. Berman                                             dentons.com
                                   April 22, 2019
                                   Page 6




grounds for such claims.” Canon U.S.A., Inc. v. F. E. Trading LLC, No. 2:15-cv-6015 (DRH)(AYS),

2017 U.S. Dist. LEXIS 160994, at *20 (E.D.N.Y. Sept. 29, 2017). Plaintiffs have more than satisfied this

pleading standard. Aghaeepour v. Northern Leasing Sys., Inc., No. 14-cv-5449, 2015 WL 7758894, at *4

(S.D.N.Y. Dec. 1, 2015) (allowing group pleading where “the Complaint in the instant case contains

numerous allegations pleaded with specificity as to particular defendants”); Vantone Grp. LLC v. Yangpu

NGT Indus. Co., No. 13-cv-7639-LTS-MHD, 2015 WL 4040882, at *4 (S.D.N.Y. July 2, 2015)

(permitting plaintiff to refer to all 24 defendants collectively in ten of the eleven claims asserted in the

complaint, where the plaintiff distinguished between the conduct of the defendants by alleging specific

actions taken by each of them).3

         Third, Defendants argue that Plaintiffs’ theory of inevitable disclosure is inadequate to plead a

cause of action against them because the facts alleged relate only to B. Riley and “have no connection

to the Individual Defendants’ employment or interactions with Volant.” Letter Brief at 4. This

argument also fails. Volant has already conceded in its opposition to Plaintiffs’ Application for a

Temporary Restraining Order and Preliminary Injunction (“Volant Opp.”) that the inevitable disclosure

doctrine is used in cases, such as the case at bar, where the plaintiff asserts a claim for breach of a non-

compete agreement: “[c]ourts have resorted to the [inevitable disclosure] doctrine only in instances where

there is evidence of actual misappropriation of trade secrets, or where the plaintiff asserts a claim for breach

of a non-compete agreement.” Volant Opp. 31-32 (citing Janus et Cie v. Kahnke, 2013 WL 5405543, at *2

(S.D.N.Y. Aug 29, 2013) (emphasis added)). In fact, the circumstances present in this case -- including the


          3 Defendants’ reliance on Saphirstein v. Mauzone Mania LLC, No. 15-CV-7264, 2017 WL 3278893, at *7-8

(E.D.N.Y. July 31, 2017)), is badly misplaced. See Letter Brief at 4. In Saphirstein, plaintiffs had (1) failed to
distinguish between defendants and, instead, referred to them collectively as “Defendants,” and (2) failed to provide
specific descriptions of the defendants in the “PARTIES” section of the complaint. Id. at *7. In the present case, it
is extremely clear from the allegations of the Complaint who each of the Defendants are and what each of them
allegedly did wrong. Defendants’ reliance on Amiron Development Corp. v. Sytner, No. 12-CV-3036 (JS)(ETB),
2013 WL 1332725, at *5 (E.D.N.Y. March 29, 2013), is even more egregious. See Letter Brief at 4. In Amiron,
plaintiffs attempt to include several defendants in their gold mine investment lawsuit that are not even mentioned at
all in the factual section of the complaint or in the 140 pages of exhibits attached to the complaint. Id. at *2, *5.
That pleading deficiency is clearly not present in the Complaint in this case.
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 7 of 9
                                  Honorable Richard M. Berman                                         dentons.com
                                  April 22, 2019
                                  Page 7




Individual Defendants’ non-competition provisions -- underscore the very reason the inevitable disclosure

doctrine exists.

        The Complaint describes the Plaintiffs’ trade secrets in detail, including the Plaintiffs’ stock and

options clearing system and various LSC applications. The Complaint also describes Louis’s and Fowler’s

extensive access to and knowledge about those trade secrets, and alleges that Louis and Fowler are going

to use those trade secrets in breach of their non-compete agreements with Plaintiffs, allegations that are

reinforced by evidence showing that Volant hired Louis as Director of Clearing. If the Individual

Defendants are permitted to work at Volant in the roles for which they were hired, they will inevitably use

for and/or disclose to Volant the trade secret information they learned from their work at LSC. Louis’s and

Fowler’s only knowledge of clearing systems is what they learned from LSC’s and ROX’s proprietary

clearing systems, knowledge that will inevitably be disclosed by Louis and Fowler if they are permitted to

create or be involved in creating a clearing system for Volant. See Lumex, Inc. v. Highsmith, 919 F. Supp.

624, 631 (E.D.N.Y. 1996) (recognizing that even where a former employee wrote to new employer that he

did not want to discuss trade secrets of the former employer, and with good faith on the part of the new

employer, the former employer’s trade secrets may still be revealed through inevitable disclosure).

        Nonetheless, Volant attempts to argue that the inevitable disclosure doctrine is inapplicable to this

case, relying entirely on EarthWeb, Inc. v. Schlack, 71 F. Supp. 2d 299, 310 (S.D.N.Y. 1999). Letter Brief

at 4-5. EarthWeb, however, is readily distinguishable. In contrast to the case at bar, in EarthWeb, the

defendant had no access to plaintiff’s source codes, advertiser lists, configuration files, or the highest level

executives. Id. at 305. Moreover, the court in EarthWeb specifically articulated factors to be considered in

deciding whether or not to grant injunctive relief based upon the doctrine of inevitable disclosure: (i)

whether the employers in question are in direct competition; (ii) whether the employee’s new position is

nearly identical to the old position; and (iii) whether the trade secrets are highly valuable. Id. at 310.
       Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 8 of 9
                                 Honorable Richard M. Berman                                       dentons.com
                                 April 22, 2019
                                 Page 8




        In EarthWeb, these factors weighed against the plaintiff, but here they each weigh heavily in favor

of Plaintiffs: (1) With Plaintiffs’ clearing technology, Volant will be in direct competition with Plaintiffs;

(2) the Individual Defendants have nearly identical positions at Volant as they did at LSC; and (3) the trade

secrets here are extremely valuable, having taken many years and tens of millions of dollars to develop, and

consist of computer source code and related confidential information and documentation that courts take

judicial notice of as constituting trade secrets. See Integrated Cash Mgmt. Servs. v. Dig. Transactions,

Inc., 732 F. Supp. 370, 375 (S.D.N.Y. 1989) (citing Business Intelligence Services, Inc. v. Hudson,

580 F. Supp. 1068, 1072 (S.D.N.Y. 1984)).

        Accordingly, Plaintiffs’ DTSA allegations easily state a claim for which relief can be granted and,

therefore, provide an adequate basis for federal subject matter jurisdiction.

        C. Plaintiffs Have Adequately Pled Copyright Infringement.

        To plead a copyright infringement claim, Plaintiffs must allege (i) ownership of a valid copyright

and (ii) infringement of the copyright. Yurman Design, Inc. v. PAJ, Inc., 262 F.3d 101, 109-10 (2d Cir.

2001) (affirming judgment on copyright claims). Despite Defendants’ arguments to the contrary, Plaintiffs

have met this pleading criteria. See Letter Brief at 7-8. First, Plaintiffs have provided the Court with

the relevant copyright registrations. ECF No. 9, ¶¶ 53-54; ECF Nos. 9-1 and 9-2. Second, through

indirect evidence, Plaintiffs have alleged, upon information and belief, that Defendants have

infringed Plaintiffs’ valid and enforceable copyright.             ECF No. 1, ¶¶ 180-185.           Further,

Defendants’ reliance on the cited legal authority is misplaced. In Fourth Estate Public Benefit

Corp. v. Wall-Street.com, for example, the Register of Copyrights had refused to register the

subject matter (news articles) in question. 139 S. Ct. 881, 887 (2019). Similarly, in Poon v.

Roomarama, LLC, the plaintiff never even submitted a certificate of registration to the U.S.

Copyright Office. No. 9-CV-3224(RMB), 2009 WL 3762115, *6 (S.D.N.Y. Nov. 10, 2009).
            Case 1:19-cv-02142-RMB-BCM Document 75 Filed 04/22/19 Page 9 of 9
                                  Honorable Richard M. Berman                                   dentons.com
                                  April 22, 2019
                                  Page 9




These cases, thus, are clearly distinguishable from the case at bar and do nothing to support

Defendants’ arguments with respect to the Plaintiffs’ copyright claim.

            Accordingly, this Court has subject matter jurisdiction, and Plaintiffs should be permitted

to prosecute their claims in their chosen forum. The Court also retains supplemental jurisdiction

over Plaintiffs’ pendant state law claims. 28 U.S.C. § 1367(a).

                                                       Respectfully submitted,


                                                       /s Brian S. Cousin
                                                       Brian S. Cousin
                                                         Dentons US LLP
                                                       Paul D. Sarkozi
                                                         Tannenbaum Helpern Syracuse & Hirschtritt LLP


cc: All Counsel of Record (via ECF)



110768460
